Title: Abigail Adams to John Adams, 25 January 1799
From: Adams, Abigail
To: Adams, John


          
            
              my dearest Friend
              Fryday—Quincy Jan’ry 25 1799
            
            I Received yours of the 16th on wedensday, and participated in the Joy and pleasure you must have experienced in meeting a dear and amiable son after a four years Seperation. how happy should I have been to have folded him at the same time to my Bosom, and felt a pleasure which the Childless, can never experience.
            I have already written both [. . .] you, and to him, respecting his comeing to Quincy. I know so well your lonely situation, and your need of some solace, from the weight & cares of your office, that I can restrain my impatience to see him; whilst I know he is affording comfort to you;
            I hope you all had an agreable Evening on wednesday. I should have ventured a sleepless night I believe, if I had been with you. they have managed the Matter better this year, than the last;
            on Wednesday I received a visit from President Willard, & mr Gerry. they were so polite as come on purpose; they both requested me to make their respects to you. the President appears to be quite

recoverd tho paller and thinner than formerly; in the course of the conversation mr Gerry askd me if the papers had yet been laid before Congress? I replied that I had not seen any account of them. it is a subject of daily inquiry and some observe that, tho they presume there cannot be any thing very important, yet as the Message denoted some communications, it is rather extrodanary that they have not yet appeard.—
            If they are detaind for comments: I should suppose they had been long enough in the Hands of —— to write annotations upon them the S——y will not acquire any popularity by this conduct. the public are quite competant to judge upon them without any aid. I own I have felt angry with [. . .] ever since I read a Letter.
            Marshall has done more mischief than mr Gerry, as his own state demonstrates— who ever questions the integrity of mr Gerrys Heart, does him an injury, tho I thought yesterday from his slowness of Speech, and his round about & about, manner of conveying his Ideas, I would as soon vote for a voluable old women to an Embassy, as for him—
            The weather is now very fine. I hope you have as good in Philadelphia
            Mr Porter wishes me to ask you, whether you meant the Barn Manure or the yard manure carried upon the Hill? or Both.
            with the tenderest affection I am / yours
            
              A Adams
            
          
          
            tell Thomas he must prepare to see his mother ten years older than when he left her. time and sickness have greatly altered her
          
        